Citation Nr: 0514444	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-32 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder pain.



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran has unconfirmed service from November 1981 to 
June 1983.  He also has reported service in the Rhode Island 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  The Board notes that the 
veteran's May 2003 notice of disagreement also addressed the 
issues of service connection for left shoulder pain and right 
knee pain, as well as entitlement to a non-service-connected 
pension.  However, the veteran indicated on his substantive 
appeal, VA Form 9, that he wished only to appeal the issue of 
service connection for right shoulder pain.  

The veteran was scheduled for a Video Conference Hearing on 
May 5, 2005, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2004).  Accordingly, this veteran's request for 
a hearing is considered withdrawn. 

The Board notes that in July 2003, and again in November 
2003, the veteran requested service connection for a back 
disability.  No action has been taken on this claim to date.  
Therefore, the issue is referred to the RO for appropriate 
disposition. 


FINDING OF FACT

The record does not establish that the veteran's right 
shoulder was injured during active duty service or active 
duty for training.


CONCLUSION OF LAW

The veteran's right shoulder pain was not incurred or 
aggravated in active duty service, nor in active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for multiple disorders.  In this 
context, the Board notes that a substantially complete 
application was received in February 2001.  In March 2001, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him, to include private 
treatment records and National Guard records.  Thus, the 
Board finds that the content and timing of the March 2001 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Identified private 
records have been secured and associated with the record.  
Additionally, the veteran has been examined by VA in 
conjunction with his claim. 

The veteran has reported active service from November 1981 to 
June 1983 and service in the Rhode Island National Guard 
beginning in November 1984.  Though he has not reported an 
end date, the veteran did indicate in February 2001 that he 
was no longer in the National Guard.  In January 2003, the 
veteran moved from Rhode Island to Florida.

The Board observes that the veteran's service medical records 
from active duty and the National Guard have not been 
associated with the claims file.  In April 2001, the National 
Personnel Records Center (NPRC), located in St. Louis, 
Missouri, notified the RO that the veteran's service medical 
records had not yet been retired to its facility (Code 13), 
and that the request had been forwarded to U. S. Army Reserve 
Personnel Command (Code 11).  In August 2001, the RO 
requested the veteran's records from the Rhode Island 
National Guard, and was informed that the records had been 
retired to St. Louis.  In December 2001, NPRC notified the RO 
that no records for this veteran were located at Code 11.  

In December 2002, the RO again requested the veteran's 
service records from NPRC, in the event that the records had 
been retired by the Rhode Island National Guard to the 
facility in the interim.  In the same month, NPRC notified 
the RO that it had no records for the veteran at either Code 
13 or Code 11. 

The RO again contacted the Adjutant General at the Rhode 
Island National Guard Headquarters in January 2003, February 
2003, and April 2003, in attempts to locate the veteran's 
service records.  In April 2003, the RO contacted 
Headquarters by phone at which time it was confirmed that it 
had no examinations, service medical records, or any other 
records for the veteran.  This negative response received, 
the Board finds that nothing further can be done to secure 
the veteran's service records, and accordingly VA's duty to 
assist with respect to these records is fulfilled. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that he is entitled to service 
connection because his right shoulder was injured during the 
winter phase of Mountain Warfare School in Vermont during his 
active duty for training in the Rhode Island National Guard, 
either in March 1985 or 1986.  He indicates he was treated 
during school, but also by a private doctor, Dr. D. H., at 
that time.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hick son v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

As noted above, the veteran's service medical records, for 
either his active duty or for any periods of ACDUTRA, are not 
available.  Under the applicable regulations, there must be 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury to 
establish service connection.  Lay evidence can only be 
accepted when the veteran served in combat.  38 U.S.C.A. 
§ 1154(b).  There is no evidence that this veteran has combat 
service, nor does he so allege.  The Board observes there is 
no evidence of record that the veteran injured his right 
shoulder during his service. 

The record does confirm that the veteran injured his right 
shoulder in April 1991 in a work-related incident.  Clinical 
records identified by the veteran document treatment for 
shoulder pain from April 1991 forward.  Additionally, the 
record confirms that the veteran suffered injuries to his 
right side in September 2000 as a result of being hit by a 
car while riding a bike.  The Board notes that the only 
clinical record prior to 1991 is dated in August 1988, from 
Dr. D. H., which documents treatment of an unrelated 
disorder, namely a fracture in the veteran's right hand.

The Board does note that the veteran has indicated he has a 
doctor's statement linking his current right shoulder pain to 
an injury in service.  However, the Court has held that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the claimant and 
that are unsupported by the clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Again, there is no 
clinical evidence of an injury in service.  Thus, any opinion 
relating the veteran's pain to his service is based entirely 
on the veteran's furnished history and as such is afforded 
little weight. 

While the Board does not doubt the sincerity of the veteran's 
beliefs that he injured his shoulder in service and that it 
is the cause of his current shoulder pain, such assertions 
can be afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.

The Board finds that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for a 
right shoulder disability is not warranted. 


ORDER

Entitlement to service connection for right shoulder pain is 
denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


